 

1 Pagel1of2

<1 ED
ony MAY 12 AM 9: US

 

CLERK :
May 6, 2021 iS BANKRUPTCY COUR
? mT oO OF DELAWARI

United States Bankruptcy Court for the District of Delaware
Judge Laurie Selber Silverstein

824 North Market Street

6th Floor

Wilmington, DE 19801

Dear Judge Silverstein:

In the matter versus the Boy Scouts of America, we have had many clients come forward to tell their
story and share their painful experiences from their time involved as members.

Enclosed, please find a statement from our client who wanted to share their personal experience. In
order to protect their identity we have redacted their personal information. Although anonymous,
it was important for them to share their experiences with the Court as this very important case
continues to move forward.

We look forward and await the next steps as we continue to seek justice for our clients from the
events that took place during their time involved with the Boy Scouts of America.

Sincerely,

 

 

 
Case 20-10343-LSS Doc 3697 Filed 05/12/21 Page 2 of 2

 

From:

Sent: Tuesday, January 26, 2021 1:53 PM
To: ey

Subject: Boy Scout

To who it may concern. My name is EN. And yes | would like to sit down and talk to someone about what
happened to me 50 years ago. This is been on my mind for all of these years. This has been a burden on me and my
family for years and | would love to get it out and Jet him know what they done to me and how my life turned out. So
please contact me let me know when exactly what | need to do to sit down and talk to someone or if | need to write a

statement please let me know thank you so much.

Sent from my iPhone
